Citation Nr: 1002215	
Decision Date: 01/13/10    Archive Date: 01/22/10

DOCKET NO.  00-15 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral foot 
disorder, to include hammertoes and pes planus.

2.  Entitlement to service connection for a chronic 
gastrointestinal disorder, to include ulcer disease, 
gastritis, a hiatal hernia and gastroesophageal reflux 
disease, to include as secondary to residuals of a shell 
fragment wound to the right flank.


REPRESENTATION

Veteran represented by:  Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1966 to August 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada.  

In September 2006, the Veteran testified at a hearing before 
the undersigned Veterans Law Judge.

The Board previously remanded this matter in October 2003, 
January 2007 and June 2009.

The issue of entitlement to service connection for a 
bilateral foot disorder is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

Medical evidence establishes a nexus between currently 
diagnosed gastroenteritis and service.   

CONCLUSION OF LAW

Service connection for gastroenteritis is warranted.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and are now codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2009).  

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  When VA receives a complete or 
substantially complete application, it will notify the 
claimant of any information and medical or lay evidence that 
is necessary to substantiate the claim.  VA will inform the 
claimant which information and evidence, if any, the claimant 
is to provide to VA and which information and evidence, if 
any, that VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159 (2009). 

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to help the veteran 
obtain other relevant medical records.  The duty to assist 
also requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002);  38 C.F.R § 3.159 (2009).  
The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183 (2002). 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R.    
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
at 488.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 

In a December 2003 letter, the RO provided the Veteran with 
notice of the evidence required to substantiate his claim for 
service connection for a chronic gastrointestinal disability.  
The Veteran was informed what evidence VA was responsible for 
obtaining and what evidence VA would attempt to obtain on his 
behalf.  A June 2009 letter provided notice of how disability 
rates and effective dates are determined.

The RO made reasonable efforts to assist the Veteran with the 
development of his claim.  The RO obtained the Veteran's 
service treatment records, and post-service treatment 
records.  The Veteran had a VA examination for his claimed 
gastrointestinal disability in September 2009.   

The Board finds that all necessary development and 
notification has been accomplished, and therefore appellate 
review may proceed without prejudice to the appellant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).





II.  Analysis of Claim

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active service.  38 U.S.C.A. § 
1110 (West 2002).  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b) 
(2009).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247 (1999).

Service treatment records reflect that the Veteran underwent 
surgery in December 1967 to remove metal from his abdomen.  
The Veteran was hospitalized in January 1968 for stomach 
problems.  His complaints included pain around the operation 
site. 

At the hearing, the Veteran testified that he first had 
stomach problems shortly after service.  He stated that he 
received treatment for a stomach condition in 1968.  

Post-service VA records dated note various gastrointestinal 
diagnoses.  A March 1998 VA general medical examination 
reflects a diagnosis of hiatal hernia with peptic ulcers per 
history.

VA outpatient records dated in 1999 noted a history of hiatal 
hernia and peptic ulcer disease.  An April 1999 VA 
examination noted a diagnostic impression of gastroesophageal 
reflux symptoms suggestive of gastroesophageal reflux 
disease.  

The Veteran had a VA examination in September 2009.  The 
examiner indicated that the claims file was reviewed.  The 
Veteran reported a history of gastroenteritis, having an 
onset in 1969.  The examiner noted a history of trauma in 
1967 when the Veteran sustained a gunshot wound to the right 
flank/ lower abdomen.  The examiner diagnosed 
gastroenteritis.  The examiner noted that gastroenteritis was 
diagnosed during service and indicated that the Veteran's 
current gastroenteritis is therefore "at least as likely as 
not" related to service.  The examiner opined that there is 
no relationship between the gunshot wound sustained by the 
Veteran in 1967 and the current gastroenteritis.  

The September 2009 medical opinion is the only nexus opinion 
concerning the Veteran's claimed gastrointestinal disability.  
In light of the September 2009 medical opinion which found 
that the Veteran's gastroenteritis is causally related to 
service, the Board concludes that service connection for 
gastroenteritis is warranted.   


ORDER

Service connection for gastroenteritis is granted.


REMAND

In the June 2009 remand, the Board requested that the RO 
provide a VA examination.  The examiner was requested to 
provide an opinion regarding whether the Veteran's claimed 
foot disabilities were incurred in or aggravated in service. 

The Veteran had a VA examination in September 2009.  The 
examiner's assessments included hereditary pes planus, 
plantar fasciitis bilaterally and history of bunion 
deformity.  The examiner found that these disabilities do not 
have a causal relationship to military service.  The examiner 
did not provide a rationale for the opinion.

The United States Court of Appeals for Veterans Claims has 
held that a remand by the Board confers on the appellant, as 
a matter of law, the right to compliance with the remand 
order.  The Court further indicated that it constitutes error 
on the part of the Board to fail to ensure compliance. 
Stegall v. West, 11 Vet. App. 168, 271 (1998).

On remand, in order to ensure compliance with the Board's 
September 2008 remand, the AMC/ RO should request that the 
examiner who performed the VA examination provide an addendum 
opinion, including a rationale for any findings.
 
Accordingly, the case is REMANDED for the following action:

1.  A copy of the September 2009 VA 
examination should be forwarded to the 
podiatrist who performed the examination.  
A copy of the claims file should also be 
made available to the examiner, and the 
examiner should indicate in the addendum 
that a review of the claims file was 
conducted. 

2.  The examiner is requested to provide 
an addendum to the September 2009 VA 
examination report.  The examiner should 
answer the following questions:

a. For any foot disability that is 
diagnosed, the examiner should state 
whether such disability is it at least as 
likely as not (50 percent or greater 
likelihood) related to service, including 
the foot pain noted during service.  The 
examiner should provide a detailed 
rationale for the opinion.

b. Did the pre-existing pes planus undergo 
a permanent increase in severity during 
service? If so, was such increase due to 
the natural progression of the disease? 
The examiner should provide a detailed 
rationale for the opinion.

c. Did the pre-existing hallux valgus 
undergo a permanent increase in severity 
during service? If so, was such increase 
due to the natural progression of the 
disease? The examiner should provide a 
detailed rationale for the opinion.

3.  If the examiner who performed the 
September 2009 examination finds that a 
new examination is necessary in order to 
provide the requested opinion, then such 
an examination should be scheduled.  

4.  If the examiner who performed the 
September 2009 VA examination is not 
available to provide an addendum, then the 
Veteran should be scheduled for a new VA 
examination to address the etiology of his 
claimed bilateral foot disorder.  The 
examiner should provide an opinion as 
requested in paragraph 2 of this remand.

5.  Following completion of the actions 
requested above, the RO should then 
readjudicate the claims on appeal based on 
all of the evidence of record.  If the 
disposition of the claims remains 
unfavorable, the RO should furnish the 
Veteran and his representative a 
supplemental statement of the case and 
afford them an applicable opportunity to 
respond.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


